DETAILED ACTION
Claims 1, 5-8, 10-11, 13-22, and 26 are amended. Claims 12 and 25 are cancelled. Claims 1-11, 13-24, and 26 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claim 11 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §112(b) directed to claims 11 and 13 in the previous Office Action.
Amendments to claim 1, 11, and 22 are fully considered and are satisfactory to overcome the rejections under 35 U.S.C. §101 directed to claims 1-11 and 14-24 in the previous Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electricity demand modeling device” in claims 14-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-11, 13-24, and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stein et al. (US 2014/0058572 A1; from IDS filed on 04/19/2021; hereinafter Stein) discloses implementing a statistical model for predicting energy usage or demand by building a model of building electricity use based on building location and analyzing the demand on a daily-basis (see e.g. Stein, paragraphs 7-8, 66-67, 87, 133). However, Stein does not explicitly disclose iteratively optimizing a residual error between the modeled residual intraday variations in electric demand and the determined average residual variations in electric demand by updating parameters in the residual parametric model until the residual error is below a predetermined threshold and/or repeating the building, modeling, determining, and iteratively optimizing in a recursive fashion to optimize parameters of the per-capita and residual parametric models as recited in the claims.
Haghighat-Kashani et al. (US 2014/0336960 A1; hereinafter Haghighat-Kashani) modeling individual power usage within a region (see e.g. Haghighat-Kashani, paragraphs 24-25). However, Haghighat-Kashani does not explicitly disclose iteratively optimizing a residual error between the power usage model by updating parameters in the model until the residual error is below a threshold.
Abe et al. (US 2004/0254899 A1; hereinafter Abe) discloses adjusting parameters based on day by day changes in demand to place optimum demand prediction upward adjustment ratio parameter and optimum private power generation parameters within an acceptable range (see e.g. Abe, paragraphs 76-77). However, Abe does not explicitly disclose adjusting parameters utilizing a per-capita parametric model of high-level features of an electric demand curve as a function of temperature and time for a geographic region in the power generation and distribution network, the electric demand curve comprising the high-level features and residual features, the high-level features comprising underlying base load and heating or cooling requirements as recited in the claims.
Therefore, in view of the limitations “building, using intraday temperature and electricity demand data, a per-capita parametric model of high-level features of an electric demand curve as a function of temperature and time for a geographic region in the power generation and distribution network, the electric demand curve comprising the high-level features and residual features, the high-level features comprising underlying base load and heating or cooling requirements”, “determining, using the intraday electricity demand data and modeled high-level features of the electric demand curve, average residual variations in electric demand with respect to an-intraday time periods”, “iteratively optimizing, by an electricity demand modeling device, a residual error between the modeled residual intraday variations in electric demand and the determined average residual variations in electric demand by updating parameters in the residual parametric model until the residual error is below a predetermined threshold”, “repeating, by the electricity demand modeling device using an optimization method, the building, modeling, determining, and iteratively optimizing in a recursive fashion to optimize parameters of the per-capita and residual parametric models”, “determining, using the optimized parametric models, electricity demand per-capita for the geographic region” recited in claim 1, the similar limitations recited in claims 14 and 22, and the other limitations recited therewith, claims 1, 14, and 22, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1, 14, and 22 are allowed. Claims 2-11, 13, 15-21, 23-24, and 26 are also allowed due to their dependency on allowable independent claims 1, 14, and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194